Case:4:19-cv-00892-HSG
Case  19-16102, 07/31/2020, ID: 11773507,
                         Document         DktEntry:
                                    292 Filed       190, Page
                                              08/03/20   Page 11 of
                                                                 of 11




                         Cite as: 591 U. S. ____ (2020)             1

                            BREYER, J., dissenting

       SUPREME COURT OF THE UNITED STATES
                                 _________________

                                  No. 19A60
                                 _________________


         DONALD J. TRUMP, PRESIDENT OF THE UNITED
             STATES, ET AL. v. SIERRA CLUB, ET AL.
                         ON MOTION TO LIFT STAY
                                [July 31, 2020]

          The motion to lift stay is denied.
          JUSTICE BREYER, with whom JUSTICE GINSBURG,
       JUSTICE SOTOMAYOR, and JUSTICE KAGAN join, dissenting
       from denial of motion to lift stay.
          Just over a year ago, I suggested “a straightforward way”
       to avoid irreparable harm to the parties in this litigation:
       stay the District Court’s injunction “only to the extent” that
       it “prevents the Government from finalizing [relevant] con-
       tracts or taking other preparatory administrative action,
       but leave [the injunction] in place insofar as it precludes the
       Government from disbursing those funds or beginning con-
       struction.” Trump v. Sierra Club, 588 U. S. ___, ___–___
       (2019) (slip op., at 2–3) (opinion concurring in part and
       dissenting in part from grant of stay).
          Now, the Government has apparently finalized its con-
       tracts, avoiding the irreparable harm it claimed in first
       seeking a stay. The Court’s decision to let construction con-
       tinue nevertheless, I fear, may “operat[e], in effect, as a fi-
       nal judgment.” Id., at ___ (slip op., at 2). I would therefore
       lift the Court’s stay of the District Court’s injunction.
